Citation Nr: 1441921	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  10-40 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and bipolar disorder, and if so, whether service connection is warranted.

2. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for right carpal tunnel syndrome, and if so, whether service connection is warranted.

3. Whether new and material evidence has been submitted sufficient to reopen the claim for entitlement to service connection for left carpal tunnel syndrome, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1978 to February 1982.

This appeal comes to the Board of Veterans' Appeals (Board) from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran provided sworn testimony in support of his appeal during a hearing before the undersigned Veterans Law Judge in April 2014; the hearing transcript has been associated with the file and has been reviewed.  

Consideration of the Veteran's appeal has included review of all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System.  The documents within these systems include documents relating to the immediate appeal.  The documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.

The issues of service connection for an acquired psychiatric condition and bilateral carpal tunnel syndrome being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In August 2009 the RO denied service connection for left and right carpal tunnel syndrome because the evidence did not show that the Veteran's carpal tunnel syndrome was related to his service.

2. In November 2009 the RO denied service connection for PTSD because the evidence did not show that the Veteran had PTSD related to a stressful event in service.

3. The Veteran did not timely appeal either decision and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the determinations to the Veteran.

4. New evidence received since the time of the final August 2009 and November 2009 rating decisions relates to unestablished facts necessary to grant and raises a reasonable possibility of substantiating the Veteran's claims of entitlement to service connection for an acquired psychiatric condition and carpal tunnel syndrome.


CONCLUSIONS OF LAW

1. The August 2009 rating decision denying service connection for left and right carpal tunnel syndrome is final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2. The November 2009 rating decision denying service connection for PTSD is final.  38 U.S.C.A. § 7015 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3. Evidence submitted to reopen the claim of entitlement to service connection for left and right carpal tunnel syndrome and PTSD is new and material.  38 U.S.C.A. §§ 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

PTSD

The Board is neither required nor permitted to analyze the merits of a previously denied claim if new and material evidence has not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013). 

The RO denied service connection for PTSD in November 2009.  The Veteran did not file a timely notice of disagreement and no new evidence pertinent to the claim was received by the VA prior to the expiration of the appeal period.  Therefore, the decision became final.

In January 2010 the Veteran filed to reopen his claim.  In June 2012 he was afforded a VA examination at which he was diagnosed with PTSD.

As the RO denied the Veteran's claim in November 2009 in part because the evidence did not show the Veteran had PTSD, the Board finds that new and material evidence has been added to the record sufficient to reopen the Veteran's claim.

On this basis, the issue of entitlement to service connection for an acquired psychiatric condition, to include PTSD and bipolar disorder, is reopened.

Carpal Tunnel Syndrome

The RO denied service connection for carpal tunnel syndrome in August 2009, finding that the evidence did not show that the Veteran's condition was incurred in or caused by his service or diagnosed within one year of his discharge from service.

In September 2010, the Veteran filed a statement contending that the repetitive nature of loading, driving, and re-loading ammunition into tanks in service caused his carpal tunnel syndrome.  At his April 2014 Board hearing he further explained that his duties also included other tank maintenance activities that cause repetitive strain on his wrists

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  

Thus, the Board finds that the Veteran's explanation constitutes new and material evidence and his claim should be reopened.

On this basis, the issue of entitlement to service connection for bilateral carpal tunnel syndrome is reopened.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2012).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).


ORDER

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for an acquired psychiatric condition, to include PTSD and bipolar disorder, is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for left carpal tunnel syndrome is reopened and, to that extent only, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim for entitlement to service connection for right carpal tunnel syndrome is reopened and, to that extent only, the appeal is granted.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim, so that the Veteran is afforded every possible consideration.  

PTSD

The Veteran has been diagnosed with both PTSD and bipolar disorder.  At his April 2014 Board hearing the Veteran's representative argued that the Veteran's bipolar disorder either began in or is related to the Veteran's service.

The scope of a psychiatric disability claim includes any psychiatric disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Therefore, the Board has recharacterized the claim for service connection for PTSD to one for an acquired psychiatric condition, as indicated on the title page.

However, although the Veteran was afforded a VA examination in June 2012 to obtain an opinion as to the etiology of his PTSD, the examination did not cover his bipolar disorder except to note that he had been diagnosed with the condition.

The Board also finds that clarification is needed with regard to the diagnosis and etiology of the Veteran's PTSD.  The June 2012 VA examiner diagnosed the Veteran with PTSD based on his claimed in-service stressor, finding that the stressor was adequate to support a diagnosis of PTSD and related to the Veteran's fear of hostile military or terrorist activity.  However, the examiner then opined that the Veteran's PTSD was less likely than not incurred in or caused by his service.

Therefore, the Board finds that a new examination is required to address whether any of the Veteran's acquired psychiatric conditions, including bipolar disorder and PTSD, were incurred in or as a result of his service.

Carpal Tunnel Syndrome

At his April 2014 Board hearing, the Veteran testified that he first sought treatment at the VA for carpal tunnel syndrome in the late 1980s.  However, the earliest VA treatment records in evidence are from May 2004.  

Therefore, the AOJ must obtain any existing VA treatment records from prior to May 2004, specifically from the late 1980s, relating to the Veteran's treatment for carpal tunnel syndrome.  See 38 U.S.C.A. § 5103A(c) (West 2002).  See also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).


Accordingly, the case is REMANDED for the following action:

1. Arrange for the Veteran to undergo a VA mental health examination.  For each acquired psychiatric condition diagnosed, the examiner is asked to opine whether it at least as likely as not (a 50 percent or greater probability) that the condition either began or was caused by the Veteran's service.

The examiner should specifically offer an opinion as to the onset and etiology of the Veteran's diagnosed bipolar disorder.

The examiner should also specifically offer an opinion as to whether the Veteran's claimed an in-service stressor is related to the fear of hostile military or terrorist activity and is adequate to support a diagnosis of PTSD and whether the Veteran's current symptoms are related to the claimed stressor.

A complete rationale should be provided for any opinion expressed.  A copy of the Veteran's claims file and this remand should be made available to and reviewed by the examiner.

2. Obtain any existing VA treatment records relating to the Veteran's treatment for carpal tunnel syndrome, specifically any records from the late 1980s.

All efforts to obtain the records should be fully documented, and a negative response should be provided if the records are not available.  The VA facility must include a search of archived or retired records.  

If the records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting that he furnish any such records in his possession or that he identify the possible location of such records.

3. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


